Citation Nr: 1443832	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a painful joint condition of the hips, ankles, shoulders, and wrists.

2.  Entitlement to an increased rating for irritable bowel syndrome (IBS), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for migraine headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Marine Corps from June 1987 to August 1998.  During this period of active duty, the Veteran served in Southwest Asia.  The Veteran's decorations include the Southwest Asia Service Medal and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  That decision, in pertinent part, denied entitlement to increased ratings for the Veteran's IBS and migraine headache disabilities.  It also reopened, but denied on the merits, the Veteran's service connection claim for a painful joint condition.  In June 2010, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In September 2011, the RO issued a statement of the case (SOC) continuing the denials.  In October 2011, the Veteran perfected his appeal of these issues.  In August 2013, the RO issued a supplemental statement of the case (SSOC) continuing the denials.  In February 2014, the Veteran testified at a videoconference hearing before the Board.  A transcript of the hearing is associated with the claims file.

Although the agency of original jurisdiction (AOJ) determined that new and material evidence had been submitted to reopen the Veteran's claim of service connection for a painful joint condition of the hips, ankles, shoulders, and wrists, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issues of entitlement to service connection for a painful joint condition of the hips, ankles, shoulders, and wrists; and entitlement to an increased rating for IBS, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1999 rating decision denied the Veteran's claim for service connection for a painful joint condition of the hips, ankles, shoulders, and wrists.  The Veteran did not enter a timely appeal.

2.  Evidence received since the August 1999 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Throughout the appeal period, the Veteran's service-connected migraine headaches have been manifested by frequent non-prostrating attacks and infrequent prostrating attacks that are neither incapacitating nor productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied entitlement to service connection for a painful joint condition of the hips, ankles, shoulders, and wrists, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a painful joint condition of the hips, ankles, shoulders, and wrists.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a rating in excess of 10 percent for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.6, 4.7, 4.124, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in March and June 2009, which fully addressed all notice elements, to include the evidence needed to reopen a claim that had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and personnel records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided a VA contract (QTC) examination for his migraine headaches in June 2011.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds this examination adequate for the purpose of evaluating the nature and severity of the Veteran's migraine headaches.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner noted the Veteran's pertinent medical history and symptomatology and provided detailed clinical findings sufficient to allow for appellate review under applicable VA laws and regulations.  Therefore, the Board finds the examination of record to be adequate for rating purposes; an additional examination is not necessary.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran was initially denied service connection for a painful joint condition of the hips, ankles, shoulders, and wrists in an August 1999 rating decision.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Subsequently, in January 2010, the RO granted the Veteran's petition to reopen the claim, but found that entitlement to service connection was not warranted.  A claim may be reopened only if new and material evidence has been secured or presented since the last final denial, which in this case, was in August 1999.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the August 1999 rating decision, additional medical evidence was received that reflects continued complaint and treatment of joint pain.  See, e.g., VA treatment records dated in February 2001, December 2007, May 2008, July 2010, September 2010, March 2011, and June 2011.  Additionally, the Veteran submitted a letter from Dr. W.C., a VA physician, who stated that the Veteran has been under his care since 2008 for numerous ailments, including painful joints.  In April 2013, the Veteran was afforded a VA examination, which assessed the Veteran's claimed disability.  Finally, the Veteran testified before the Board regarding his disability at a videoconference hearing in February 2014.

The Board finds that the additional evidence described above is new and material with respect to the issue of service connection for a painful joint condition of the hips, ankles, shoulders, and wrists.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to unestablished facts necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for a painful joint condition of the hips, ankles, shoulders, and wrists, is reopened.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Assignment of separate ratings, however, for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's migraine headaches disability is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  This diagnostic code is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the Veteran's diagnosed disability.  Neither the Veteran nor his representative has suggested or requested that another diagnostic code be used.  Therefore, the Board concludes that his disability is appropriately rated under Diagnostic Code 8100.

Under Diagnostic Code 8100, a 10 percent rating is assigned for headaches with characteristic prostrating attacks occurring on average once in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

In June 2011, the Veteran underwent a QTC examination to assess the severity of his migraine headaches.  At the examination, the Veteran described his headaches as affecting his whole head and eyes, with severe stabbing pain directly behind his eyes.  Triggers were noted as "stress and otherwise unknown."  The Veteran reported that when headaches occurred he had to stay in bed and was unable to do anything.  He indicated the level of severity for the headaches was at a pain level of 9 to 10 on a 10-point scale.  With regard to frequency, the Veteran reported that he has headaches an average of four times per week, each lasting approximately four hours.  Symptoms associated with the condition were dizziness and blurred vision.  The Veteran indicated that his headaches rendered him unable to perform daily functions, such as household duties, and required him to take extra breaks at work.  His treatment was noted as hydrocodone/acetaminophen orally every 6 hours.

The relevant medical evidence of record consists solely of VA treatment records.  A December 2007 primary care evaluation for the Veteran's various chronic conditions reflected that he had "no recent migraines."  An October 2011 treatment note reflected complaint of headaches; the Veteran was encouraged to discuss the issue with his primary care physician.  A December 2011 primary care note reflected complaint of migraines "2-3x/week with sharp painful frontal headaches associated with blurred vision, slight photophobia."  The Veteran denied nausea or vomiting.  He reported having experienced a debilitating migraine approximately once per month.  That same month, the Veteran's primary care physician provided a statement that the Veteran's migraines continued "to be treated with hydrocodone/ acetaminophen to help lessen the effects."  A May 2012 primary care note reflected complaint of "chronic migraine headaches."  An August 2012 note reflected that the Veteran was referred to neurology for an evaluation of his headaches.  A November 2012 pharmacy note reflected a neurologist's prescription for migraine medication.  A February 2013 telephone note reflected continued complaint of headaches and a request for medication.  Additional records reflected that the Veteran was prescribed various medications for the treatment of headaches.  See, e.g., VA records dated in December 2011 (hydrocodone/acetaminophen), January and March 2013 (sumatriptan succinate).

At his February 2014 Board hearing, the Veteran endorsed that he had "experienced various incapacitating episodes," which required him to "take extended lunch breaks at work."  He further endorsed that he endured "about 20 to 25 . . . severe attacks" on average in a year.  The Veteran testified that during most of his migraine attacks he "just deal[t] with them" and tried to "concentrate on something else," but when he had a "severe attack [he] ha[d] to . . . stop [his work] vehicle . . . and just lay down as best [he could]."  He stated that when he had a migraine at home, he rested "in a dark room and . . . close[d] [the] door."  If the attack was severe enough, he would become "incapacitated" and had to take medication and lie down.  The Veteran indicated that vomiting and nausea were not symptoms he associated with his migraine headaches; however, he recalled that he sometimes felt "a little dizzy" or saw stars.  Generally, his headaches came "on in an instant" and forced him to "completely stop what [he was] doing."

In response to questions from the undersigned, the Veteran testified that on average he experienced four migraines per week, the majority of which were at home.  He indicated that had one or two migraines every couple months at work and described one occasion when he had to stop while delivering mail and "sit down on [a] person's stoop."  He stated, however, that "[m]ost of them . . . [occurred] either at home before work or in the evening."  He estimated that while "most of them [were] at home[,] . . . one or two of them a month [were] at work."  Headaches at work were generally less severe.  As a result, it "usually average[d] to less than once a month" that he did "not take a lunch" and used the time to get rest due to a headache.  There were "several occasions throughout the year," though, where he took "an extended lunch break."

The Veteran testified that when he experienced headaches at work he took his medication and would usually return to his duties within 15 to 20 minutes.  Although the medication did not eliminate the pain, he stated that it was "enough to where [he could] actually get back to work and just suffer."  Sometimes, however, he had to take "the entire 50 minutes to get back to work."  In such cases, he would stop his mail truck and lean across a "big tray next to [his] seat."  He stated that the severity of a particular migraine "varie[d] on the day [and] the weather," and depended on "many factors."  Consequently, he could not be "specific about any one attack."

With regard to loss of work time, the Veteran estimated losing "four or five, six hours" of paid time from work during the course of a year.  The Veteran endorsed that he generally tried to "stick it out" at work, and "probably" went home once a year.  He indicated that his employer has made accommodations for his disability, in that they find a substitute for his mail route if he is unable to work.

The Veteran also submitted several statements in support of his claim.  In his June 2010 notice of disagreement, the Veteran argued that a higher rating was warranted because he "suffered migraines 1 to 4 times per week, averaging 1 debilitating migraine approximately every 2 to 3 weeks."  He stated that he "occasionally ha[d] periods of a week or two without a migraine followed by several episodes concurrent."  As an example, he stated at "as recently as Nov[ember] 2009 through Jan[uary] 2010 [he] suffered from a continuous migraine that only ceased in intensity" after taking "up to 3000 mg of Tylenol to cope with the pain."  See also October 2011 statement.

In association with his October 2011 substantive appeal, the Veteran submitted a statement wherein he maintained that his migraines were more severe than reflected by the medical evidence of record.  Specifically, he asserted that his primary care physician's notes were not an accurate representation of his true symptoms.  He also stated that if he were not "the only income provider in [his] household," he would request stronger medication to relieve his symptoms; however, the "only other option was medication that would have incapacitated" him.  He again asserted that he experienced migraines approximately four times a week, with debilitating migraines approximately every two to three weeks.

After a review of the record, the Board finds that the evidence does not support a disability rating in excess of 10 percent.  In making this determination, the Board has considered all the evidence of record, inclusive of objective medical findings and lay statements.

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  Here, the Veteran is competent to address the nature and severity of his migraine headache symptoms.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

With regard to this inquiry, the Board observes a number of inconsistencies and implausible assertions in the Veteran's statements and testimony regarding the severity and frequency of his symptoms.  For example, at his June 2011 QTC examination, the Veteran reported that his symptoms were so severe that when he experienced a headache he was confined to his bed and unable to function.  He reportedly had such debilitating episodes an average of four times per week, with each headache lasting about four hours.  He indicated that additional symptoms of dizziness and blurred vision were not uncommon.  But in December 2011, he reported having debilitating migraines approximately once a month.  And at his Board hearing in February 2014, he endorsed experiencing about 20 to 25 severe attacks per year (approximately two per month), which he stated came "on in an instant" and forced him to stop what he was doing.  

The Board also finds it unreasonable to believe that the majority of the Veteran's debilitating migraine headaches occurred at home, while headaches of lesser severity occurred overwhelmingly at work.  Indeed, given the reportedly unpredictable nature of his headaches-their severity varied on the day and the weather and could be triggered by stress-one would expect the opposite, especially in light of his exposure to weather while delivering mail and the common experience of work-related stress.   The Board also finds it is unreasonable to believe that the few headaches he did experience while at work resolved faster than those at home (even when accounting for severity), as he did not have the benefit of resting in a quiet, darkened room and was unable to lie down. To the contrary, he would reportedly stop his work vehicle and lean across a tray that was fixed next to his seat-all while remaining exposed to sunlight, weather, and noise.  Despite these adverse conditions, the Veteran reliably returned to his duties within the 50 minutes allotted for his lunch and break periods, if not sooner.  Such an account is implausible.

Consequently, the Board finds the Veteran's testimony and statements with regard to the severity and frequency of his symptoms to be incredible and of little probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (the Board may consider such factors as facial plausibility, internal consistency, consistency with other evidence, self interest or bias, and statements made during treatment, when assessing credibility).

Thus, while the Board does not doubt that the Veteran regularly experiences headaches, the preponderance of the credible, probative evidence is against entitlement to an increased rating for this disability.  The Veteran's relevant disability picture most closely approximates the criteria for a 10 percent rating.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart, supra.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Indeed, the probative evidence of record demonstrates that the Veteran's migraine headaches are adequately managed by prescription medication and do not markedly interfere with his employment or result in frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Lastly, the Board notes that under Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board has considered the issue of entitlement to a total rating for compensation based on individual unemployability (TDIU), as it is an element of all appeals for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but where they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case there has been no allegation or evidence of unemployability.  Indeed, at the Veteran's Board hearing he reported that he was employed.  Accordingly, the question of entitlement to TDIU has not been raised.

Thus, the preponderance of the evidence is against the Veteran's claim for a higher rating at any time during the claim period.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a painful joint condition of the hips, ankles, shoulders, and wrists, is reopened and, to that limited extent, the appeal is granted.

Entitlement to an increased disability rating in excess of 10 percent for migraine headaches is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide the remaining claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Painful joints of the hips, ankles, shoulders, and wrists

In April 2013, the Veteran was afforded a VA examination to determine whether his painful joints condition was related to his service in the Persian Gulf.  The examination evaluated the Veteran's hips, ankles, shoulders, and wrists.  During the examination, the Veteran reported that he first experienced joint pain and decreased range of motion in about 1992.  He reportedly continued to experience joint pain and eventually sought a medical evaluation in April 1998.  X-rays taken at that time were negative for any abnormality and the Veteran was given a diagnosis arthralgia.  

Upon examination, the Veteran's various joints were found to have limited range of motion and pain on movement.  X-rays taken at the examination revealed mild degenerative joint disease (DJD) in both shoulders and right ankle, but were negative for DJD in his left ankle, wrists, and hips.

The examiner opined that the Veteran's joint pain was not related to Gulf War Syndrome "as there are generally [four] conditions commonly associated with Gulf War Illness (IBS, skin conditions, chronic fatigue syndrome, and fibromyalgia), which the [Veteran] does not have."  He stated that he could not further opine on the Veteran's bilateral wrist, bilateral hip, and left ankle pain, without resorting to mere speculation.

The examiner also opined that it was less likely as not that the Veteran's bilateral shoulder and right ankle pain was related to Gulf War Syndrome.  The examiner's rationale was that the Veteran's disability pattern was not an undiagnosed illness, or a diagnosable but medically unexplained chronic multi-symptom illness of unknown or partially explained etiology.  Instead, "[t]he Veteran's disability is a disease with a clear and specific etiology."

The Board finds the offered opinions to be inadequate.  As an initial matter, the examiner inaccurately implied that Gulf War Syndrome was restricted to four conditions.  To the contrary, as evidenced by the definition section of the April 2013 examination report, joint pain is a possible symptom of Gulf War Syndrome.  

Further, the examiner stated in his first opinion that he could not resolve the Veteran's joint pain issues without resort to mere speculation.  The examiner provided no reason for his statement.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, the examiner's second opinion did not consider the Veteran's statements that his joint pain began in 1992, many years before he was diagnosed with DJD in his shoulders and right ankle.  Although the Veteran's DJD is obviously a diagnosed illness, the examiner failed to address whether the Veteran's original joint pain was related to his service in the Persian Gulf, or instead to some other cause.

In sum, the offered opinions were conclusory and lacked adequate explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Accordingly, on remand the Veteran should be afforded a VA examination, to be performed in accordance with Gulf War protocols, to determine if he has an undiagnosed illness or diagnosed medically unexplained chronic multisystem illness manifested by joint pain in his hips, ankles, shoulders, and wrists.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).




Irritable Bowel Syndrome

The Veteran is service connected for IBS, which is currently rated as 10 percent disabling.  At his Board hearing, the Veteran testified that the severity of his IBS symptoms is significantly greater than those reported at his most recent VA examination.  He stated that he was unaware, until recently, that many of his gastrointestinal symptoms were associated with constipation, rather than diarrhea and excess gas.  As a result of this misunderstanding, the Veteran underreported the severity of his symptoms to the examiner.

Based on the foregoing, and further considering that the Veteran's last relevant VA examination was in October 2009, the Board finds that a new examination should be scheduled to determine the severity of his IBS.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Finally, on remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the claimed disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's claimed disabilities on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and etiology of the joint pain in his hips, ankles, shoulders, and wrists.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The examination report must include responses to the each of the following items: 

(a) State whether the Veteran's symptoms of joint pain in his shoulders, wrists, hips, and ankles are attributable to a known clinical diagnosis or whether these problems are manifestations of an undiagnosed illness.

The examiner must specifically address the etiology of the Veteran's claimed joint pain, which began in 1992 and predated the diagnosis of DJD in his shoulders and right ankle by more than 20 years.

(b) If any of the Veteran's symptoms are attributable to a known clinical diagnosis/diagnoses, the examining physician is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that any current disability is causally or etiologically related to his active service, as opposed to its being more likely due to some other factor or factors.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reported symptomatology, the reasons for doing so must be provided.

The absence of evidence of treatment for an asserted disability in service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  Also, schedule the Veteran for a VA examination to determine the severity of his IBS.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


